Case 19-13557-JDW       Doc 16    Filed 09/25/19 Entered 09/25/19 10:48:18           Desc Main
                                  Document     Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT FOR
                    THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:

ELMER RICHARDSON                                                                19-13557-JDW

                              OBJECTION TO EXEMPTIONS

       COMES NOW Locke D. Barkley, the Chapter 13 Trustee (the “Trustee”), by and through

counsel, and objects to the Debtor’s claimed exemptions as follows:

       The 120 acres of farmland in Panola County is not subject to exemption pursuant to Miss

Code Ann. § 85-3-21 because it is not homestead property.

       WHEREFORE, PREMISES CONSIDERED, the Trustee requests that this Court enter its

order sustaining the Objection and ordering that the above referenced property claimed as exempt

be disallowed. The Trustee prays for other such general and specific relief which this Court may

deem just.

       Dated: September 25, 2019.

                                            Respectfully submitted,

                                            LOCKE D. BARKLEY
                                            CHAPTER 13 TRUSTEE

                                    BY:     /s/ Melanie T. Vardaman
                                            MELANIE T. VARDAMAN (MSB# 100392)
                                            W. Jeffrey Collier (MSB 10645)
                                            Attorneys for the Chapter 13 Trustee
                                            6360 I-55 North, Suite 140
                                            Jackson, Miss. 39211
                                            (601) 355-6661
                                            mvardaman@barkley13.com




                                               1
Case 19-13557-JDW        Doc 16     Filed 09/25/19 Entered 09/25/19 10:48:18             Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: September 25, 2019

                                      /s/ Melanie T. Vardaman
                                      MELANIE T. VARDAMAN




                                                 2
